Citation Nr: 1606731	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-40 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lung condition to include chronic obstructive pulmonary disease (COPD) and bronchitis (now claimed as due to chemical warfare training).

3.  Whether new and material evidence has been received to reopen a claim for posttraumatic stress disorder (PTSD) also claimed as anxiety and depression due to sexual assault during service.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1979 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The Board notes that regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board has characterized the issues as set forth on the cover page of this decision.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims on appeal can be properly adjudicated.

In March 2015, the Board received a request for a personal hearing.  Under the provisions of 38 C.F.R. § 20.1304(a) (2015), an appellant is granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a personal hearing.  A letter dated February 2015, advised the Veteran that her case was being certified and transferred to the Board.  As noted above, in March 2015, within the 90-day grace period, the Board received the Veteran's request for a personal hearing.  The record shows that she has not been afforded a Board hearing nor did she withdraw her hearing request.  Thus, the appellant is entitled to a Board hearing.  38 C.F.R. § 20.1304(a) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps to have the appellant scheduled for a Board videoconference hearing for the issues on appeal.  The appellant and her representative should be notified of the date and time of the scheduled hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the issues should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




